O R| GS Pb Ab obocs- Document 1 Filed 12/18/19 Pagelof5 PagelID1

IN THE UNITED STATES DISTRICT COURT Nea bn x.
FOR THE NORTHERN DISTRICT OF TEXAS 12: 02

DALLAS DIVISION Ke

UNITED STATES OF AMERICA NO.

V.
§ -
DANIEL HICKS 19CR - 665. R
INDICTMENT
The Grand Jury charges:
Count One
Attempted Production of Child Pornography
(Violation of 18 U.S.C. §§ 2251(a) and (e))
On or about August 28, 2018, in the Dallas Division of the Northern District of

Texas, the defendant, Daniel Hicks, used, persuaded, induced, enticed, and knowingly
attempted to use, persuade, induce, and entice Jane Doe, a person Hicks believed to be
under the age of eighteen (18) years, to engage in sexually explicit conduct for the
purpose of producing visual depictions of such conduct, which were produced using
materials that had been mailed, shipped, and transported in or affecting interstate or
foreign commerce by any means, including by computer, by using a cellular telephone
and text messaging to send a series of messages to Jane Doe, who he thought was a minor
girl, requesting that she produce visual depictions of herself depicting the lewd and
lascivious exhibition of her genitals and to send the images to him via text messaging, as
defined in 18 U.S.C. § 2256.

In violation of 18 U.S.C. § 2251(a), the penalty for which is found at 18 U.S.C.

§ 2251(e).

Indictment—Page 1

 
Case 3:19-cr-00665-B Document1 Filed 12/18/19 Page 2of5 PagelD 2

Count T'wo
Attempted Transfer of Obscene Matter to a Minor
(Violation of 18 U.S.C. § 1470)

On or about August 28, 2018, in the Dallas Division of the Northern District of
Texas, the defendant, Daniel Hicks, knowingly used his cellular telephone, which is a
facility and means of interstate commerce, and transferred to another individual who he
believed had not attained the age of sixteen years, obscene matter, including a photo

depicting himself naked and exposing his genitals.

In violation of 18 U.S.C. § 1470.

Indictment—Page 2

 
Case 3:19-cr-00665-B Document1 Filed 12/18/19 Page 3of5 PagelD 3

Forfeiture Notice
(18 U.S.C. § 2253)

Upon conviction of any of the offenses alleged in Counts One and Two and
pursuant to 18 U.S.C. § 2253(a), the defendant, Daniel Hicks, shall forfeit to the United
States of America (a) any visual depiction described in 18 U.S.C. § 2251, and any book,

magazine, periodical, film, videotape, or other matter which contains any suchvisual

depiction, which was produced, transported, mailed, shipped, or received in the
respective offense; (b) any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from the respective offense; and (c) any property, real
or personal, used or intended to be used to commit or to promote the commission of the
|
respective offense and any property traceable to such property.
The above-referenced property subject to forfeiture from the previously-mentioned
defendant includes, but is not limited to, any interest in the following:
1. Motorola Moto E5, Serial Number ZY323R74X4;

2. ZTE Model Z558VL, Serial Number 320484684545; and
3. Blu Studio 5.0, FCC ID YHLBLUSTUDIOHD.

Indictment—Page 3
 

Case 3:19-cr-O0665-B Document1 Filed 12/18/19 Page4of5 PagelD 4

A TRUE BILL:

FOREPERSON

 

ERIN NEALY COX
UNITED STATES ATTORNEY

Conon, TOM Priv for Wrhavt _
MELANIE SMITH Rb
Assistant United States Attorney

Virginia State Bar No. 82663

1100 Commerce Street, Third Floor

Dallas, Texas 75242-1699

Telephone: 214-659-8600

Facsimile: 214-659-8809

Email: melanie.smith@usdoj.gov

Indictment—Page 4

 
Case 3:19-cr-00665-B Document1 Filed 12/18/19 Page5of5 PagelID5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

DANIEL HICKS

 

INDICTMENT

18 U.S.C. §§ 2251 (a) and (e)
Attempted Production of Child Pornography
(Count 1)

18 U.S.C. § 1470
Attempted Transfer of Obscene Matter to a Minor

(Count 2)

18 U.S.C. § 2253
Forfeiture Notice

2 Counts

 

A true bill rendered

DALLAS ! FOREPERSON

Filed in open court this 18"" day of December, 2019.

UNITED STATES MAGISTRATE JUDGE

No Criminal Matter Pending

 
